I must dissent from the majority opinion.
Reasonable construction of the language of the statute must be that a member of the department for twenty-two years or longer is entitled to the benefits of the pension law. I can find nothing which evinces an intent on the part of the legislature to mean by the term "service" that the member be actually on duty for a total of twenty-two years.  No purpose would be served in laboring the issue. I merely wish to point out that if the quotation in the majority opinion taken from State ex rel. Schaetzle v. Knowles (1911),145 Wis. 523, 525, 130 N.W. 451, is properly italicized, it becomes clear that this court there considered membership in the department synonymous with service for the period of at least twenty-two years:  "The call is for a fire department — an organization in the ordinary way as part of the municipal machinery — membership therein, service lot the period of atleast twenty-two years, and a monthly compensation incident to the service at the time of its termination."
The appellant was disciplined for his acts of misconduct while on the force and was penalized by the fire and police board which suspended him without pay.  It must be presumed that he was sufficiently punished for those acts because the board had power to give additional penalties, including the right to terminate his service with the department for cause.  Treatment of the case by the majority, it seems to me, makes it possible for the pension board to impose additional penalties for misconduct for which the member of the department has already been penalized.  Since the fire and police board saw fit to permit him to continue in service for *Page 266 
more than twenty-two years, he should be entitled to the benefits of the pension.
I am authorized to say that Mr. Justice BROADFOOT joins in this dissent.